Title: From George Washington to Theodorick Bland, 31 March 1783
From: Washington, George
To: Bland, Theodorick


                        
                            Sir
                            Head Quarters 31st March 1783
                        
                        The Article in the provisional Treaty respecting Negroes, which you mention to Sir Guy Carleton, had escaped
                            my Notice—but upon a recurrence to the Treaty, I find it as you have stated. I have therefore tho’t it may not be amiss to
                            send in your Letter to Sir Guy, and have accordingly done it.
                        Altho I have several Servants in like predicament with yours, I have not yet made any attempt for their
                            recovery—Sir Guy Carleton’s reply to you, will decide upon the propriety or expediency of any pursuit to obtain them—If
                            that reply should not be transmitted thro my Hands, I will thank you for a Communication of it. With much Regard, I am Sir
                            Your most Obedient Servt
                        
                            Go: Washington
                        
                    